ORDER

PER CURIAM.
AND NOW, this 21st day of September, 2010, the Application for Leave to File Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation is not permitted). The Prothonotary is directed to forward these filings to counsel of record. Within 60 days of this order, counsel of record is directed to present to the Court of Common Pleas of Philadelphia County a filing regarding Petitioner’s request for reinstatement nunc pro tunc of his appeal. Counsel’s filing shall either request nunc pro tunc relief or indicate why such relief will not be requested.